

Exhibit 10.5


TERMINATION OF ADVISORY AGREEMENT


The undersigned hereby agree to terminate the Advisory Agreement dated April 1,
2012 effective as of January 1, 2013 except that any Compensation due and owing
and any Reimbursable Expenses due but not heretofore paid shall be promptly made
upon presentation.






CONTANGO OIL & GAS COMPANY


By: /s/ SERGIO CASTRO
Name:     Sergio Castro     
Title: Vice President






JUNEAU EXPLORATION, L.P.
By: Juneau GP, LLC
its General Partner


By: /s/ JOHN B. JUNEAU
Name:     John B. Juneau
Title: Sole Manager








